Name: Council Regulation (EEC) No 3366/81 of 24 November 1981 amending Regulation (EEC) No 2228/81 concerning the management and control of certain catch quotas for 1981 for vessels flying the flag of a Member State and fishing in the regulatory area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 81 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3366/81 of 24 November 1981 amending Regulation (EEC) No 2228/81 concerning the management and control of certain catch quotas for 1981 for vessels flying the flag of a Member State and fishing in the regulatory area defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is therefore necessary to amend Annex I to the said Regulation , HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2228 /81 is hereby replaced by the Annex to this Regulation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Annex I to Regulation (EEC) No 2228/81 (3) includes a catch limit for Atlantic cod in NAFO sub ­ area 3M applicable in 1981 to vessels flying the flag of a Member State ; Whereas, at its special meeting on 25 and 26 June 1981 , the NAFO Fishery Commission approved a proposal which increased the catch quota for the said species in the sub-area available to vessels flying the flag of a Member State ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1981 . For the Council The President N. RIDLEY (') OJ No C 217, 27 . 8 . 1981 , p . 5 . 0 OJ No C 287, 9 . 11 . 1981 , p . 104. (3) OJ No L 218 , 4 . 8 . 1981 , p . 1 . No L 340/2 Official Journal of the European Communities 27. 11 . 81 ANNEX 'ANNEX I Catch quotas for the period 1 January to 31 December 1981 (in tonnes) Species NAFO Division Quotas Atlantic cod 3 NO 210 3 M 2 405 American plaice 3 LNO 700 (2) 3 M 500 (') Yellowtail flounder 3 LNO 400 (2) Redfish 3 M 1 200 Witch 3 NO 50 (') Squid (Illex) 3 + 4 7 500 (2) (') This quota has not been allocated exclusively to Community vessels but to all Contracting Parties to NAFO having no specific allocation, including the Community. Fishing by Community vessels shall thus be suspended once the Community has been informed that the total quota has been exhausted . (2) Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction .'